Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment to application 17/057,725 received November 23, 2020. Claims 1-14 are amended, and claims 15-20 are newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “electric quantity has an intensity level lower than a nominal intensity level”, does not reasonably provide enablement for “an intensity level very lower than a nominal intensity level that can be reached during a possible power exchange”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. It is not clear how much “very lower” the intensity level would need to be to meet the limitation, nor is it clear what the “nominal intensity level” is within the limitation of the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-15 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Briz et al. U.S. PGPub 2016/0075239 A1 (hereinafter Briz).
Regarding Claim 1, Briz teaches a method for pairing a power terminal (Briz, Fig. 4, Elements 415 and 445 and Fig. 7, Element 715; Para. [0044], Lines 1-2, “wireless power transmit unit”) and an electric vehicle (Briz, Figs. 4-5, Element 401/501; Paras. [0029] and [0033]) in a power station for electric vehicles (Briz, Fig. 4, Element 400; Para. [0029]), wherein said power terminal comprises a terminal-side power stage (Briz, Fig. 7, Element 706; Para. [0044]) electrically coupled with an electric power system (Briz, Fig. 4, Elements 406, 402 and 403; Para. [0029], Lines 10-15, “transmit circuit”), a terminal-side coil stage electrically coupled with said terminal-side power stage and comprising a terminal-side coil (Briz, Fig. 7, Element 714; Para. [0044], Line 4), wherein said electric vehicle (Briz, Figs. 4-5, Element 401/501) comprises a vehicle-side coil stage comprising a vehicle-side coil (Briz, Fig. 6, Element 618; Para. [0039], Lines 6-10) inductively coupleable with the terminal-side coil (Briz, Fig. 7, Element 714; Para. [0021]) of a power terminal (Briz, Fig. 7, Element 715; Para. [0039], Lines 20-23), a vehicle-side power stage (Briz, Fig. 6, Element 610; Para. [0039]) electrically coupled with said vehicle-side coil stage (Briz, Fig. 6, Element 618), a battery (Briz, Fig. 6, Element 636) electrically coupled with said vehicle-side power stage (Briz, Para. [0039]), wherein said power terminal and said electric vehicle are capable of communicating in a wireless manner (Briz, Para. [0034], Lines 3-5), said power terminal being identified by a unique terminal identification code (Briz, Para. [0060], Lines 3-13, “identification ID unique to the Power Transmit Unit”), wherein said method comprises powering the terminal-side coil stage of a power terminal with a test electric quantity (Briz, Para. [0039], Lines 20-23) to determine whether said power terminal and an electric vehicle are in a paired condition (Briz, Para. [0034], Lines 23-33), at which said power terminal and said electric vehicle can exchange electric power (Briz, Fig. 10, Paras. [0058] – [0066]), or in an unpaired condition, at which said power terminal and said electric vehicle cannot exchange electric power (Briz, Para. [0034], Lines 33-35. Thus by not responding, electric power would not be exchanged, i.e. electric power is exchanged only when one of the plurality of power transmit units is paired with the vehicle of interest.).  
Regarding Claim 2, The teaching of the Briz reference discloses the claimed invention as stated above in claim 1.  Furthermore, Briz teaches which further comprises selecting a power terminal in said plurality of power terminals, commanding the terminal-side power stage of the selected power terminal to power the terminal-side coil stage of the selected power terminal with a test electric quantity, checking whether an induced electric quantity is provided by said vehicle-side coil stage in response to the powering of the terminal-side coil stage of the selected power terminal with said test electric quantity, determining whether the selected power terminal and said electric vehicle are in said paired condition or in said unpaired condition depending on whether said induced electric quantity is provided or not by said vehicle-side coil stage in response to the powering of said terminal-side coil stage (Briz, Para. [0034]).  
Regarding Claim 3, The teaching of the Briz reference discloses the claimed invention as stated above in claims 2/1.  Furthermore, Briz teaches wherein said electric vehicle are determined to be in said paired condition, if said induced electric quantity is provided by said vehicle-side coil stage in response to the powering of said terminal-side coil stage (Briz, Para. [0034]).  
Regarding Claim 4, The teaching of the Briz reference discloses the claimed invention as stated above in claims 3/2/1.  Furthermore, Briz teaches wherein said power terminal and said electric vehicle are determined to be in said unpaired condition, if said induced electric quantity is not provided by said vehicle-side coil stage in response to the powering of said terminal-side coil stage (Briz, Para. [0034], Lines 33-35. Thus by not responding, electric power would not be exchanged, i.e. electric power is exchanged only when one of the plurality of power transmit units is paired with the vehicle of interest. That is, if the vehicle is not paired to a power transmit unit, then they are not paired.).  
Regarding Claim 6, The teaching of the Briz reference discloses the claimed invention as stated above in claim 1.  Furthermore, Briz teaches wherein the terminal-side coil stage of the selected power terminal is powered with said test electric quantity for a predetermined period of time (Briz, Fig. 9, Block 910; Para. [0054]). 
Regarding Claim 7, The teaching of the Briz reference discloses the claimed invention as stated above in claim 1.  Furthermore, Briz teaches wherein the terminal-side coil stage of the selected power terminal is powered with said test electric quantity at subsequent periodic powering instants (Briz, Fig. 8; Para. [0049]).  
Regarding Claim 8, The teaching of the Briz reference discloses the claimed invention as stated above in claim 1.  Furthermore, Briz teaches wherein said act  of selecting a power terminal comprises carrying out a search procedure of one or more power terminals in the nearby of said electric vehicle and carrying out a negotiation procedure with said power terminals to acquire identification information related to said power terminals (Briz, Para. [0034]).  
Regarding Claim 9, The teaching of the Briz reference discloses the claimed invention as stated above in claim 1.  Furthermore, Briz teaches wherein said power station comprises a central control unit capable of communicating in a wireless manner with said electric vehicle, said act of selecting a power terminal comprising transmitting position information related to the location of said electric vehicle to said central control unit, receiving identification information related to one or more power terminals in the nearby of said electric vehicle (Briz, Paras. [0034] – [0038]).  
Regarding Claim 10, The teaching of the Briz reference discloses the claimed invention as stated above in claim 1.  Furthermore, Briz teaches wherein said act of selecting a power terminal comprises choosing said power terminal in response to a command received by a user-interface device on board said electric vehicle (Briz, Para. [0034]).  
Regarding Claim 11, The teaching of the Briz reference discloses the claimed invention as stated above in claim 1.  Furthermore, Briz teaches wherein said act of selecting a power terminal comprises choosing said power terminal depending on the strength of a wireless signal transmitted by said power terminal or choosing said power terminal randomly (Briz, Para. [0034]).  
Regarding Claim 12, The teaching of the Briz reference discloses the claimed invention as stated above in claim 1.  Furthermore, Briz teaches wherein said act of selecting a power terminal comprises checking whether said power terminal is available for pairing with said electric vehicle (Briz, Para. [0034]).  
Regarding Claim 13, The teaching of the Briz reference discloses the claimed invention as stated above in claim 1.  Furthermore, Briz teaches wherein it is carried out when said electric vehicle is turned off and unable to move (Briz, Para. [0034]).  
Regarding Claim 14, Briz teaches a power station for electric vehicles (Briz, Fig. 4, Element 400; Para. [0029]), said power station comprising a plurality of parking spaces (Briz, Figs. 4 and 5; Para. [0029], Lines 1-4, “parking spot” and Lines 15-18, “any number of wireless PTUs”) at which corresponding power terminals (Briz, Fig. 4, Elements 415 and 445, Fig. 5, Element 515; Para. [0029], Lines 14-15, “PTUs - Power Transmit Units”) for exchanging electric power with electric vehicles (Briz, Figs. 4-5, Element 401/501; Paras. [0029] and [0033]) are installed, wherein a power terminal (Briz, Fig. 4, Elements 415 and 445 and Fig. 7, Element 715; Para. [0044], Lines 1-2, “wireless power transmit unit”) comprises a terminal-side power stage (Briz, Fig. 7, Element 706; Para. [0044]) electrically coupled with an electric power system (Briz, Fig. 4, Elements 406, 402 and 403; Para. [0029], Lines 10-15, “transmit circuit”), a terminal-side coil stage electrically coupled with said terminal-side power stage and comprising a terminal-side coil (Briz, Fig. 7, Element 714; Para. [0044], Line 4), a terminal-side control unit for controlling operation of said terminal-side power stage and said terminal-side coil stage (Briz, Fig. 7, Element 728; Paras. [0046] – [0047], “controller circuit”), said terminal-side control unit (Briz, Fig. 7, Element 728) comprising a terminal-side wireless transceiver (Briz, Fig. 7, Element 729; Para. [0046], Lines 1-3) having a unique terminal identification code (Briz, Para. [0060], Lines 3-13, “identification ID unique to the Power Transmit Unit”), wherein an electric vehicle (Briz, Figs. 4-5, Element 401/501) comprises a vehicle-side coil stage comprising a vehicle-side coil (Briz, Fig. 6, Element 618; Para. [0039], Lines 6-10) inductively coupleable with the terminal-side coil (Briz, Fig. 7, Element 714; Para. [0021]) of a power terminal (Briz, Fig. 7, Element 715; Para. [0039], Lines 20-23), a vehicle-side power stage (Briz, Fig. 6, Element 610; Para. [0039]) electrically coupled with said vehicle-side coil stage (Briz, Fig. 6, Element 618), a battery (Briz, Fig. 6, Element 636) electrically coupled with said vehicle-side power stage (Briz, Para. [0039]), a vehicle-side control unit for controlling operation of said vehicle-side power stage and said vehicle-side coil stage (Briz, Fig. 6, Element 628; Para. [0040], “controller circuit”), said vehicle-side control unit (Briz, Fig. 6, Element 628) comprising a vehicle-side wireless transceiver (Briz, Fig. 6, Element 629; Para. [0040], Lines 1-3), wherein said terminal-side control unit and said vehicle-side control unit are capable of communicating in a wireless manner (Briz, Para. [0034], Lines 3-5), wherein said power terminal is adapted to power the respective terminal-side coil stage with a test electric quantity (Briz, Para. [0039], Lines 20-23) to allow an electric vehicle to determine whether said power terminal and said electric vehicle are in a paired condition (Briz, Para. [0034], Lines 23-33), at which said power terminal and said electric vehicle can exchange electric power (Briz, Fig. 10, Paras. [0058] – [0066]), or in an unpaired condition, at which said power terminal and said electric vehicle cannot exchange electric power (Briz, Para. [0034], Lines 33-35. Thus by not responding, electric power would not be exchanged, i.e. electric power is exchanged only when one of the plurality of power transmit units is paired with the vehicle of interest.).  
Regarding Claim 15, The teaching of the Briz reference discloses the claimed invention as stated above in claims 2/1.  Furthermore, Briz teaches wherein said power terminal and said electric vehicle are determined to be in said unpaired condition, if said induced electric quantity is not provided by said vehicle-side coil stage in response to the powering of said terminal-side coil stage.    
Regarding Claim 19, The teaching of the Briz reference discloses the claimed invention as stated above in claims 15/2/1.  Furthermore, Briz teaches wherein the terminal-side coil stage of the selected power terminal is powered with said test electric quantity for a predetermined period of time (Briz, Fig. 9, Block 910; Para. [0054]).  
Allowable Subject Matter
Claims 5, 16-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and rewritten in independent form to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 5, 16 and 17: Though the prior art discloses a method for pairing a power terminal and an electric vehicle by communicating a unique power terminal identification code then inductively coupling the charging coils of each in order to charge the battery of the vehicle from power supplied by the power terminal, it fails to teach or suggest the aforementioned limitations of claim 5, and further including the combination of: 
wherein said test electric quantity has an intensity level very lower than a nominal intensity level that can be reached during a possible power exchange between the selected power terminal and said electric vehicle.
Claims 18 and 20 would be allowable for the same reasoning as above due to their dependency on objected to claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madrid et al. U.S. PGPub 2019/0294135 teaches an electric vehicle charging system with vehicle system pairing.
Colosimo et al. U.S. PGPub 2020/0343751 teaches an electric vehicle charging system with vehicle system pairing.
Shin U.S. PGPub 2022/0274503 teaches an electric vehicle charging system with vehicle system pairing.
Lee et al. U.S. PGPub 2017/0264143 teaches an electric vehicle charging system with vehicle system pairing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859